SULLIVAN, C. J.,
dissenting. I respectfully dissent from the majority opinion because I agree with the Appellate Court’s conclusion that the defendant was deprived of his due process right to a fair trial, as protected by the federal constitution, as a result of the prosecutor’s improper “attempt to affect the jury’s decision by arguing facts not in evidence, namely, his own physical condition or the questions that he should have asked [and did not].” State v. Sinvil, 76 Conn. App. 761, 771, 821 A.2d 813 (2003).